This case was here on former appeal. 224 Ala. 318,140 So. 373. It was there set out what was essential for the complainants to show to establish an estoppel against the mortgagee, Morris, from claiming that the lots in question were subject to his mortgage. After the reversal and remandment of the former appeal, the sole question tried on the second hearing, and involved in this appeal, is whether or not Morris was present on the day of the sale of the lots and heard the announcement of Morris as to the condition of the title or informed two of the purchasers, as testified by them, that the title was clear. We not only agree with the trial court that the complainants failed to meet the burden of establishing the estoppel, but think that the weight of the evidence is against same.
The decree of the circuit court is affirmed.
Affirmed.
GARDNER, BOULDIN, and FOSTER, JJ., concur.